DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 03/28/2019 have been entered and fully considered.  Claims 1-33 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 13, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
Claim 9 recites the limitation "the first overhangs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While claim 8 recites “a first overhang”, it does not appear that plural first overhangs or plural first collector plates are present in claim 8.  For the purpose of this Office action, the limitation will be interpreted broadly.
Claim 13 recites the limitation "the second overhangs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While claim 12 recites “a second overhang”, it does not appear that plural second overhangs or second collector plates are present in claim 12.  For the purpose of this Office action, the limitation will be interpreted broadly.
Claim 25 recites the limitation "the overhangs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While claim 24 recites “an overhang”, it does not appear that plural overhangs collector modules are present in claim 24.  For the purpose of this Office action, the limitation will be interpreted broadly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0190960 A1 (“Harris”).
Regarding claim 1, Harris discloses an electrical system 100 (“the battery system”) comprising a battery pack having a plurality of battery cells arranged in an 
Regarding claims 2-4, Harris discloses the battery system of claim 1.  The other of tabs 153, 163 connects the negative terminals of the battery cells ([0107], [0110]-[0111]).  As shown in Figs. 3A and 3H, the tabs 153, 163 are located adjacent to each other.  The tabs 153, 163 are electrically isolated from each other via insulating layers 126 ([0142]).
Regarding claim 5, Harris discloses the battery system of claim 2.  As shown in, for example, Fig. 4A, individual cells are electrically connected in parallel via respective ones of the tabs 162, 163 which are connected first current carrying plate 151 and second current carrying plate 161, respectively ([0126]).
Regarding claim 6, Harris discloses the battery system of claim 2.  Harris discloses the interconnect assembly 120 may be implemented via a single printed circuit board (PCB) ([0138]-[0139]).
Regarding claim 7, Harris discloses the battery system of claim 2.  Harris discloses the first layer 121 comprises a first current carrying plate 151 and a first interconnect plate 152, and the second layer 122 comprises a second current carrying plate 161 and a second interconnect plate 162.  The first and second current carrying plates 151, 161 and the first and second interconnect plates 152, 162 may be made of metal ([0099]).  Harris further discloses insulating layers 126 are disposed between respective plates and have apertures into which the tabs extend (Figs. 10A, 10B; 
Regarding claim 11, Harris discloses the battery system of claim 1.  Harris discloses the first layer 121 comprises a first current carrying plate 151 and a first interconnect plate 152, and the second layer 122 comprises a second current carrying plate 161 and a second interconnect plate 162.  The other of tabs 153, 163 connects the negative terminals of the battery cells ([0107], [0110]-[0111]).  
Regarding claim 14, Harris discloses the battery system of claim 11.  As shown in, for example, Fig. 4A, individual cells are electrically connected in parallel via respective ones of the tabs 162, 163 which are connected first current carrying plate 151 and second current carrying plate 161, respectively ([0126]).
Regarding claim 16, Harris discloses the battery system of claim 11.  Harris discloses the first and second current collecting layers 151, 161 may be implemented via separate printed circuit boards (PCBs) ([0138]-[0139]).

Claims 17-21, 23, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0009787 A1 (“Staubel”).
Regarding claims 17 and 33, Staubel discloses a battery system comprising a container having perimeter walls 1110, 1218 adjoining one another and bound by a substrate 1112, 1210, 1224 disposed on one side of the plurality of perimeter walls (Figs. 11, 12A-12B; [0066]-[0067], [0100]-[0103]), and having a tube 810 or tubing assembly 1214 disposed therein ([0081]-[0086]); a plurality of batteries 310, 312, 500, 502, 504, 506, 508 located within the container and disposed in an upright manner on 
Regarding claims 18-20, Staubel discloses the battery system of claim 17.  Staubel further discloses a corresponding conductor 340 and brackets 342 connected to the anodes of the batteries (Figs. 3-4) which are electrically isolated from the cathode conductors and brackets.  In one embodiment (see Fig. 4), a set of conductor 340 and brackets 342 for the anodes is disposed adjacent to a set of conductor 350 and brackets 352 for the cathodes ([0064]).
Regarding claim 21, Staubel discloses the battery system of claim 18.  Staubel discloses conductors 340, 350 are used to connect the set of batteries 310, 312 in contact with the brackets in parallel with the other batteries of the set ([0064]).
Regarding claim 23, Staubel discloses the battery system of claim 17.  Staubel further discloses conductors 340, 350 are made of a conducting material such as copper or copper plated metal ([0055]).
Regarding claims 29-32, Staubel discloses the battery system of claim 17.  Staubel further discloses the sidewalls contain an inlet and an outlet through which the tube is positioned, allowing a dielectric fluid (e.g. conventional anti-freeze mixed with oil, or cold air; [0081]) to enter the container, fill interstitial spaces with the container between adjacent cells via the tube, and egress the container (Figs. 8A-8C, 12A-12B; [0083]-[0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190960 A1 (“Harris”) in view of US 2017/0194610 A1 (“Tschiggfrei”).
Regarding claim 8, Harris discloses the battery system of claim 1.  Harris does not expressly disclose a first overhang beyond a span associated with the plurality of cells that is based on the first collector plate extending in at least one direction.
Tschiggfrei discloses a battery pack and teaches the concept of battery pack connection regions 17 and 18 which are arranged at an outer periphery or an outer edge of the connection structure and preferably protrudes therefrom or beyond the outer dimension of the battery pack (Fig. 1 [0033]-[0034]).  The connection region avoids a 
Regarding claim 9, modified Harris discloses the battery system of claim 8.  Harris discloses the concept of providing a suitable arrangement of cells in parallel and/or series to in order to achieve desired current and voltage levels ([0126]).  As discussed above, Tschiggfrei discloses the connection region avoids a localized overheating of individual battery cells due to a non-uniform current distribution ([0034]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent first collector plates to facilitate electrical connectivity from one first collector plate to another to achieve desired current and voltage levels while avoiding a localized overheating of individual battery cells due to a non-uniform current distribution.
Regarding claim 12, Harris discloses the battery system of claim 11.  Harris does not expressly disclose a second overhang beyond a span associated with the plurality of cells that is based on the second collector plate extending in at least one direction.
Tschiggfrei discloses a battery pack and teaches the concept of battery pack connection regions 17 and 18 which are arranged at an outer periphery or an outer edge of the connection structure and preferably protrudes therefrom or beyond the outer dimension of the battery pack (Fig. 1 [0033]-[0034]).  The connection region avoids a localized overheating of individual battery cells due to a non-uniform current distribution 
Regarding claim 13, modified Harris discloses the battery system of claim 12.  Harris discloses the concept of providing a suitable arrangement of cells in parallel and/or series to in order to achieve desired current and voltage levels ([0126]).  As discussed above, Tschiggfrei discloses the connection region avoids a localized overheating of individual battery cells due to a non-uniform current distribution ([0034]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent second collector plates to facilitate electrical connectivity from one second collector plate to another to achieve desired current and voltage levels while avoiding a localized overheating of individual battery cells due to a non-uniform current distribution.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0190960 A1 (“Harris”).
Regarding claims 10 and 15, Harris discloses the battery system of claims 1 and 11.  While Harris is silent regarding the battery system being electrically connected in series with another battery system via the first collector plate [claim 10] and the battery system being electrically connected in series with another battery system via respective ones of the first and second collector plates [claim 15], Harris discloses the concept of providing a suitable arrangement of cells in parallel and/or series to in order .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0009787 A1 (“Staubel”) in view of US 2018/0190960 A1 (“Harris”).
Regarding claim 22, Staubel discloses the battery system of claim 18.  Staubel discloses conductors 340, 350 are a part of the substrates 112, 320 themselves, in the manner of a printed circuit board ([0042], [0055]).  However, Staubel does not expressly disclose the printed circuit board has the conductive portions and the collector tabs formed therein.
Harris discloses an interconnect assembly for a battery system (Abstract).  Harris teaches that prior interconnect systems typically involve connecting metal strips or wires to each cell.  This approach is time consuming in manufacturing, and can introduce an unacceptable level of variability in the manufacturing process ([0083]).  Harris further discloses enabling improved battery cell interconnection in a battery pack by use of an interconnect assembly ([0084]).  The interconnect system of Harris includes a printed circuit board having tabs 153, 163 connected to current carrying layers 151, 161 (Fig. 9; [0138]-[0139]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of .

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0009787 A1 (“Staubel”) in view of US 2017/0194610 A1 (“Tschiggfrei”).
Regarding claim 24, Staubel discloses the battery system of claim 17.  Staubel does not expressly disclose an overhang beyond a span associated with the plurality of cells that is based on the collector module extending in at least one direction.
Tschiggfrei discloses a battery pack and teaches the concept of battery pack connection regions 17 and 18 which are arranged at an outer periphery or an outer edge of the connection structure and preferably protrudes therefrom or beyond the outer dimension of the battery pack (Fig. 1 [0033]-[0034]).  The connection region avoids a localized overheating of individual battery cells due to a non-uniform current distribution ([0034]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an overhang as taught by Tschiggfrei to avoid a localized overheating of individual battery cells due to a non-uniform current distribution.
Regarding claim 25, modified Harris discloses the battery system of claim 24.  Staubel discloses the concept of providing a suitable arrangement of cells in series, parallel or both, to obtain the desired current and/or voltage ([0004]-[0005], [0014]).  As discussed above, Tschiggfrei discloses the connection region avoids a localized overheating of individual battery cells due to a non-uniform current distribution ([0034]).  Therefore, it would have been obvious to a person having ordinary skill in the art before .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0009787 A1 (“Staubel”).
Regarding claim 26, Staubel discloses the battery system of claim 17.  While Staubel is silent regarding the battery system being electrically connected in series with another battery system via the collector module, Staubel discloses the concept of providing a suitable arrangement of cells in series to obtain the desired voltage ([0004]-[0005], [0014]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the battery system in series with another battery system via the collector module to achieve desired voltage levels.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0009787 A1 (“Staubel”) in view of US 2005/0202319 A1 (“Kim”).
Regarding claim 27, Staubel discloses the battery system of claim 17.  Staubel does not expressly disclose a perimeter associated with a terminal portion of an anode from each cell is less than a perimeter associated with a base of an associated cell.
Kim discloses a secondary battery 30 comprising an electrode assembly 10 having a separator 13 interposed between a positive plate 11 and a negative plate 12.  
Regarding claim 28, modified Staubel discloses the battery system of claim 27.  Staubel further discloses the conductor 340, 350 may be a part of the substrates 112, 320 themselves ([0055]), the substrates being the end walls.  Therefore, the anode of each cell is electrically connected to the end wall of the container.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727